           Case 3:20-cr-03281-LAB Document 62 Filed 07/23/21 PageID.593 Page 1 of 1
                                                                                               FILED
                                   UNITED STATES DISTRICT COU T     JUL 2 3 2021
                                 SOUTHERN DISTRICT OF CALIFO   IA.___ _ _ __.
                                                                                           CLERK, U.S. DISTRICT COURT
                                                                                        SOUTHERN DISTRICT OF CALIFORNIA
                                                                                       BY                          DEPUTY
 UNITED STATES OF AMERICA,
                                                                  Case No. 20-cr-3281-LAB-1

                                              Plaintiff,
                          vs.
                                                                  JUDGMENT OF DISMISSAL
Graciela Torres Preciado (1)

                                           Defendant.


 IT APPEARING that the defendant is now entitled to be discharged for the reason that:

        an indictment has been filed in another case against the defendant and the Court has
        granted the motion of the Government for dismissal of this case, without prejudice; or

  •     the Court has dismissed the case for unnecessary delay; or

  •     the Court has granted the motion of the Government for dismissal, without prejudice; or


  •     the Court has granted the motion of the defendant for a judgment of acquittal; or


  •     a jury has been waived, and the Court has found the defendant not guilty; or

  •     the jury has returned its verdict, finding the defendant not guilty;

       of the offense(s) as charged in the Indictment/Information:
       CT. 1 - 21:952, 960 - Importation of Methamphetamine; CT. 2 - 21:952, 960 - Importation of N-phenyl-N-[1-(2-
       phenylethly)-4-p,pendmyl] propanam,de (Fentanyl)




  Dated:
